 1                                    NOT FOR PUBLICATION
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9     Alex A. Sernas,                                  No. CV-18-08149-PCT-SRB(CDB)
10                          Petitioner,                 ORDER
11     v.
12     Charles L. Ryan, et al.
13                          Respondents.
14           Petitioner filed his Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254
15 on February 26, 2018 raising four grounds for relief: 1) the Yavapai County Sheriff’s Office
16 did not have sufficient probable cause to arrest Petitioner and thereby violated his rights to
17 due process under the 5th and 6th Amendments; 2) the Yavapai County Sheriff’s Officers
18 denied Petitioner legal counsel and failed to give Miranda warnings in violation of his 5th
19 and 14th Amendments rights; 3) the State intentionally withheld exculpatory Brady
20 information from defense counsel in violation of his 5th and 14th Amendments rights, and;
21 4) trial counsel and appellate were ineffective in violation of his 4th, 5th, 6th and 14th
22 Amendments rights. Respondents filed their Response to Petitioner’s Petition for Writ of
23 Habeas Corpus on October 11, 2018. Petitioner filed his reply on December 12, 2018. On
24 May 14, 2019, the Magistrate Judge issued her Report and Recommendation recommending
25 that the petition be denied.
26          In her Report and Recommendation, the Magistrate Judge advised the parties that
27 they had fourteen days from the date of service of a copy of the Report and Recommendation
28 within which to file specific written objections with the Court. The time to file such
 1 objections has expired and no objections to the Report and Recommendation have been filed.
 2          The Court finds itself in agreement with the Report and Recommendation of the
 3   Magistrate Judge.
 4          IT IS ORDERED adopting the Report and Recommendation of the Magistrate
 5   Judge as the order of this Court.
 6          IT IS FURTHER ORDERED denying the Petition for Writ of Habeas Corpus.
 7          IT IS FURTHER ORDERED denying any Certificate of Appealability and leave
 8   to proceed in forma pauperis on appeal because Petitioner has not made a substantial
 9   showing of the denial of a constitutional right.
10          IT IS FURTHER ORDERED directing the Clerk to enter judgment accordingly.
11
12                 Dated this 5th day of June, 2019.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
